Exhibit 10.17

 

AMENDMENT NO. 2 TO

MARKETING AND DISTRIBUTION AGREEMENT

DATED MARCH 30, 2007 BETWEEN

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION

 

THIS AMENDMENT NO. 2 (the “Amendment”) is made as of November 26, 2007 by and
between Vital Images, Inc., a Minnesota corporation having its principal place
of business at 5850 Opus Parkway, Suite 300, Minnetonka, Minnesota 55343 USA
(“Vital Images”)  and Toshiba Medical Systems Corporation having its place of
business at 1385, Shimoishigami, Otawara-Shi, Tochigi 324-8550, Japan
(“Toshiba”).

 

This Amendment modifies the Marketing and Distribution Agreement dated March 30,
2007 as amended by the Amendment No. 1 dated November 26, 2007 made between the
parties (hereinafter collectively called as “Agreement”). Under this Amendment,
the following items in the Agreement are modified as set forth below:

 

1.             Exhibit A (Products): The Products set forth on Exhibit A to this
Amendment shall be added to Exhibit A of the Agreement as Products for Japan.

 

2.             Exhibit B (Territory): “Japan” shall be added as Territory and
the Territory as set forth in Exhibit B of the Agreement shall be amended as set
forth on Exhibit B to this Amendment.

 

3.             Exhibit E (Product Price List): Pricing for “Non-USA” set forth
on Exhibit E to this Amendment shall apply for the prices of Products for Japan.

 

4.             Article 1.8 (“First Level Installation”): This Article is amended
by inserting, at the end of the Article, the following:

 

“ With regard to the Products for Japan, Toshiba performs unloading, assembling
and powering up the applicable computer workstation(s), installing the Products
onto such computer workstation(s) in its factory before shipping the Products to
the customer sites and integrating such computer workstation(s) onto the
customer’s computer network.

 

5.             Article 2.1 (“Scope”):  With regard to the Products for Japan,
the first sentence of this Article providing appointment of Toshiba as Vital
Images’ non-exclusive reseller of the Products is replaced by the following
sentence:

 

“Toshiba may, at its discretion, install the Products as an option onto computer
workstation(s) to link to Toshiba CT equipment (hereinafter collectively called
as “Toshiba CT System(s)”) to be distributed, sold, leased or otherwise disposed
by Toshiba in Japan, but may not distribute, sell, lease or otherwise dispose of
the Products in any other manner.”

 

6.             Article 2.1 (“Scope”):  With regard to the Products for Japan,
the words “failed hardware replacement” is added to the second sentence of this
Article and the sentence is replaced by the following:

 

“All sublicenses of the Products are one-time sublicenses, whether or not they
are granted on a term or perpetual basis, and after the initial sublicense of
any Product to a customer, Toshiba or the Dealer Associates may not sublicense
any Products that are returned by that customer, provided that Toshiba may
reinstall Products without paying an additional license fee when such
reinstallation is in connection with a

 

--------------------------------------------------------------------------------


 

customer trade-in, failed hardware replacement or upgrade of equipment purchased
from Toshiba and it is the same customer for which the software was initially
licensed.”

 

7.             Article 2.3 (“Use of Terms”):  This Article is amended by
inserting, at the end of the Article, the following:

 

“With regard to the Products for Japan, all words, “reseller of Products”, as
elsewhere provided in the Agreement shall be replaced by the words, “licensee of
Products”, provided that no rights shall accrue to Toshiba as a licensee of the
Products for Japan except as expressly set forth herein.

 

8.             Article 3.1 (“Marketing”) (a):  With regard to the Products for
Japan, this item (a) is replaced by the following sentence:

 

“To use its commercially reasonable best efforts to further the promotion,
marketing and distribution of the Toshiba CT Systems in Japan at Toshiba’s
discretion;”

 

9.             Article 3.2 (“Toshiba Demonstration License”):  With regard to
the Products for Japan, the language in the first sentence of this Article, “To
enable Toshiba to better perform its marketing and distribution of the Products”
is replaced by the following language:

 

“To enable Toshiba to better perform its marketing and distribution of the
Toshiba CT Systems”

 

10.           Exhibit G (Products): The following trade shows shall be added to
Exhibit G of the Agreement, at which trade shows Toshiba may demonstrate the
Products, including the Products for Japan, provided that attendance by Vital
Images is not required.

 

“Japan Radiology Congress/International Technical Exhibition of Medical Imaging
(JRC/JIRA)

Japanese Congress of Cardiology (JCC)

The Japanese Circulation Society (JCS)

Japan Digestive Disease Week (JDDW)

Japan Neurosurgical Society (JNS)

Other trade shows as may be designated by Toshiba”

 

11.           Article 4.4 (“Training”):  This Article is amended by inserting,
at the end of the Article, the following:

 

“With regard to the Products for Japan, Vital Images shall provide appropriate
training, minimum two times, two days for each, at no charge, with Toshiba’s
designate personnel who will train Toshiba’s engineers, service personnel, at
mutually agreeable location in Japan. To enable Toshiba to better perform its
training to engineers, service and application personnel, Vital Images grants to
Toshiba the right to produce and copy training materials, either in English or
Japanese, modifying Vital Images’s materials.”

 

12.           Article 4.5 (“Customer Training”):  This Article is amended by
inserting, at the end of the Article, the following:

 

“Notwithstanding the foregoing, with regard to the Products for Japan, Toshiba
shall provide customer training to Toshiba’s customer of Toshiba CT Systems.”

 

--------------------------------------------------------------------------------


 

13.           Article 5.1 (“Purchase Orders”):  This Article is amended by
inserting, at the end of the Article, the following:

 

“ With regard to the Products for Japan, Toshiba may order Products to Vital
Images and pay for the Products, through the following Toshiba’s agent
(“Agent”).

 

Agent:

Toshiba America, Inc. (Boston)

24 New England Executive Park,

Burlington MA, 01803, U.S.A.

Attention: Branch Manager

 

For the purpose of this Agreement, Toshiba hereby appoints Agent as its
authorized agent having an authority to perform any and all of Toshiba’s
obligations and undertakings under this Agreement under its own name and on
behalf of Toshiba, including, without limitation:

 

(a) to submit purchase orders for the Products;

(b) to receive shipments of the Products and invoices therefore;

(c) to make payments due to the Vital Images for the Products purchased;

(d) to confirm and follow up deliveries of the Products; and

(e) to return the defective or non-conforming Products.

 

Notwithstanding anything else contained herein, Toshiba shall remain directly
liable to the Vital Images for all actions taken by Agent. Toshiba may, at its
sole discretion but with at least forty-five (45) days prior written notice to
the Vital Images, withdraw all of the authority of Agent provided above. Upon
receipt of such notice, the parties shall agree upon alternative procedural
arrangements in order to ensure the orderly and timely supply of the Products to
Toshiba hereunder and payment therefore.

 

14.           Article 5.5 (“Purchase Commitment “):  This Article is amended by
inserting, at the end of the Article, the following:

 

“For the avoidance of doubt, Toshiba’s payment for the Products for Japan shall
be included in the minimum purchase Commitments set forth on Exhibit F.”

 

15.           Article 7.1 (“Prices”):  With regard to the Prices for Japan, the
words “and Product for Japan” is added to the first sentence in the second
paragraph of this Article and the sentence is replaced by the following:

 

“In recognition of the purchase commitments made by Toshiba and its Dealer
Associates pursuant to Section 5.5 of this Agreement, Vital Images hereby
covenants and agrees that the transfer price charged to Toshiba and its Dealer
Associates for the standalone Products and Product for Japan shall at all times
be lowest transfer price charged by Vital Images to anyone, except for
governmental customers, research sites, training sites, show sites, luminaries,
collaborators, and resolution of customer satisfaction issues.”

 

16.           Article 7.2 (“Payment Terms”):  This Article is amended by
inserting, at the end of the Article, the following:

 

“Toshiba shall seek an exemption from withholding tax obligations to the extent
available under applicable tax treaties between U.S.A. and Japan, and Vital
Images shall reasonably cooperate with Toshiba in completing and executing any
documents necessary for obtaining such exemption, including, without limitation,
providing Toshiba with the U.S. residency certificates, completing and executing
relevant documents to be submitted to applicable taxation authorities.”

 

--------------------------------------------------------------------------------


 

17.           Article 8.1 (“Government Approval”): This Article is amended to
include the following sentence:

 

“Notwithstanding the above, with regard to the Products for Japan, it is
understood between the parties that Toshiba will (i) be a # solely for the
purpose of Government Approval of the Toshiba CT System incorporating the
Products as option (provided that Toshiba’s status or appearance as such # and
this Article 8.1 shall not affect the provisions in Article 3.4 nor Vital
Images’s status as the developer of the Products and owner of all rights
therein), and (ii) be required to file all applications required to obtain all
necessary registration and/or Government Approval, including, without
limitation, approval under the Pharmaceutical Affairs Laws of Japan as may be
amended from time to time, for the Toshiba CT System to be sold by Toshiba in
Japan.  Vital Images shall furnish Toshiba with such assistance and cooperation
as may be reasonably requested in connection with the securing of such
Government Approval.”

 

18.           Article 8.4 (“Corrective Action “) (a) (“Notice of Corrective
Action”):  This Article is amended by inserting, at the end of the Article, the
following:

 

“With regard to the Products for Japan,  if TOSHIBA believes that a corrective
action with respect to the Products incorporated in the Toshiba CT Systems is
desirable or required by law, or if any governmental agency having jurisdiction
(including, without limitation, Ministry of Health, Labour and Welfare) shall
request or order any corrective action with respect to the Products incorporated
in the Toshiba CT Systems, including any recall, customer notice, restriction,
change, corrective action or market action or any Product change, TOSHIBA shall
promptly notify Vital Images. Any and all corrective actions shall be conducted
at the expense of Vital Images, except costs associated with notifying customers
of such corrective action. Toshiba shall maintain complete and accurate records,
for such periods as may be required by applicable law, of all Toshiba CT Systems
they sold. The parties shall cooperate fully with each other in effecting any
corrective action with respect to the Products pursuant to this Article 8.4,
including communication with any customers and Vital Images shall comply with
all reasonable directions of TOSHIBA’ regarding such corrective action. This
Article 8.4 shall not limit the obligations of either party under law regarding
any corrective action with respect to the Products required by law or properly
mandated by governmental authority.”

 

19.           This Amendment shall take effect as of October 1, 2007.

 

20.           Except as amended hereby, the Agreement shall remain in full force
and effect in accordance with its original terms. The amended portions of the
Agreement shall be read, wherever reasonable to do so, to be consistent with the
portions not so amended; provided that the amended portions shall be deemed to
control and any conflict shall be resolved in favor of such amended portions.

 

--------------------------------------------------------------------------------

# Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives below.

 

VITAL IMAGES, INC.

 

TOSHIBA MEDICAL SYSTEMS
CORPORATION

 

 

 

 

 

 

By

/s/ Susan A. Wood

 

By

/s/ Yusuke Toki

 

 

 

 

 

 

Name

Susan A. Wood

 

Name

Yusuke Toki

 

 

 

Title

Executive Vice President, Product Marketing

 

Title

CT General Manager

 

and Development

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

PRODUCTS

 

Exhibit A of the Agreement  is modified by adding the following Products for
Japan:

 

Vitrea â

VScoreÔ option

VScore with EKG GateÔ option

VScore with AutoGateÔ option

3D Angiography option

CT Perfusion option

CT Colonography option

Automated Vessel Measurements option

CT Cardiac option

Cardiac Functional Analysis option

CT Cardiac Option with Peripheral Vessel Probe option

SUREPlaque™ option

# *

Peripheral Vessel Probe option

Soft Read option

Nodule Probe option (Lung option)

 

 

Vitrea ACCESSTM option(3)(4)

Vitrea ACCESS Remote option

# *

# *

# *

 

--------------------------------------------------------------------------------

*when and if available

 

# Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TERRITORY

 

Worldwide, including Japan, except for those countries barred by the

 

Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury

 

--------------------------------------------------------------------------------


 

EXHIBIT E

PRODUCT PRICE LIST

 

Exhibit E of the Agreement is modified by adding the following package and
maintenance prices:

 

ADDITIONAL PRODUCT PRICE

 

Licence

 

Pricing

 

U.S.A.
(2007)

 

Non-U.S.A.
(2007)

Genesis

 

 

 

 

·    #   *

 

$

 #

 

$

 #

·    #   *

 

$

 #

 

$

 #

 

--------------------------------------------------------------------------------

*when and if available

 

ADDITIONAL SOFTWARE PACKAGE PRICING

 

 

 

Pricing

 

 

U.S.A.
(2007)

 

Non-U.S.A.
(2007)

Package

 

Standalone

 

Enterprise

Genesis

 

$

 #

 

$

 #

 

$

 #

·    Vitrea â

 

 

 

 

 

 

·    CT Colonography option

 

 

 

 

 

 

·    Automated Vessel Measurements option

 

 

 

 

 

 

·    VScoreÔ option

 

 

 

 

 

 

·    Peripheral Vessel Probe option

 

 

 

 

 

 

·    CT Cardiac option

 

 

 

 

 

 

·    Cardiac Functional Analysis option

 

 

 

 

 

 

·    sure PLAQUE™ option

 

 

 

 

 

 

·    # *

 

 

 

 

 

 

 

 

 

 

 

 

 

Existing Aquilion customer Upgrade from Vitrea2 to Genesis. The price for
Enterprise is only for the customer Upgrade from Vitrea2 Enterprise.

 

$

 #

 

$

 #

 

$

 #

 

--------------------------------------------------------------------------------

*when and if available

 

ADDITIONAL MAINTENANCE PRICING OPTIONS

 

Service

 

U.S.A.
(2007)

 

Non-U.S.A.

(2007)

Genesis Package

 

$

 #

 

$

 #

 

--------------------------------------------------------------------------------

# Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------